Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1-4, 6-7, 9-13, 15, 17, 19-20, and 22-23 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Arndt (US 6664439 B1); and Nelson (US 2015/0157251 A1).  	As to independent claims 1, 10, and 22, Arndt discloses a disposable 
    PNG
    media_image1.png
    698
    490
    media_image1.png
    Greyscale
[Col.7, line 61] diaper product, diaper 20 Fig.1 [Col.6, line 19] comprising: 
 	a length Fig.1 [longitudinal dimension]; front and rear waist regions [as top and bottom portions Fig.1 with two waist edges extending towards front and rear of absorbent core 28 outside of crotch region Fig.1 Col.9, lines 62-64, as recited below]; a crotch region [crotch region as middle region of diaper Fig.1 Col.8, lines 59-60 such as middle portion of diaper, e.g., as 50% (from 25 to 75%) of total absorbent core 28 length Col.9, lines 3-4,9-11], between front and rear waist regions as including and extending from front 1-25% and rear 75-100% of absorbent core Fig.1 Col.9, lines 5-12]; a urine permeable topsheet 24 Fig.1 [liquid pervious topsheet 24 Col.6, lines 30-31]; 	a urine impermeable backsheet 26 Fig.1 [Col.6, line 27]; 	a liquid control structure 28 Fig.1 [absorbent core 28 Col.6, line 28] overlying the backsheet 26 [as between topsheet 24 and backsheet 26 Fig.1 Col.6, line 28]; and comprising: 		 	(as per claim 1) a plan surface area in an x-y plane and a volume  absorbent material [where more of the absorbent material of structure/core of liquid control structure/core provided in end/waist regions than in the middle/crotch region Col.12, lines 48-49, such that less than 50% of the absorbent material would necessarily be provided in the crotch region as 50% of the liquid control structure/ absorbent core region]; and wherein the liquid control structure/absorbent core 28 comprises hydrophobic materials which can be fibers [where the absorbent core (exclusive of the top and bottom sheets) includes transporting and distributing functions, which would require hydrophobic materials Col.5, lines 36-40; where the materials designed to distribute the fluid, in addition to other materials that store the fluid Col.11, lines 33-36; to first distribute the fluid and then store the fluid in different regions or layers of the absorbent article or core Col.12, lines 25-34; where the fluid distribution materials can include different materials such as resilient fibers Col.24, lines 51-54]; and where one of skill would have been motivated to provide hydrophobic materials as fibers according to Arndt, in order to provide the distribution and transporting of fluid through the absorbent core to the storage regions or layers of the absorbent core, as taught by Arndt;  	 		(as per claim 10) wherein the product has an average Liquid Release Ratio of at least 3 percent, measured according to a Liquid Release Ratio Test Method herein [where recited term defined as ratio of added to released liquid from diaper (as retained and released from storage members/materials) (see Claim Interpretation above); (where Arndt discloses that storage members of diaper should release fluid readily Col.39, lines 3-4; and that the release of liquid can be measured as the Loosely Bound Liquid Capacity (LBLC) as the Capillary Sorption Desorption Capacity (CSDC 100) as difference between 0 and 100 cm height Col.22, lines 13-19; where fluid release/retention ratio is measured and calculated as Capillary Sorption where CSDC 0 is 10 g/g; CSDC 100 is >10/g/g Col.3, lines 1-4, such that liquid release as LBLC is difference of CSDC 0 and CSDC 100, as 10 g/g - >10 g/g; and e.g., where CSDC 100 is 20, 50, or 100 g/g, which equals, respectively, LBLC values of 10, 40, or 90 g/g and CSAE 100 Sorption Absorption ratios, respectively, of 10/20 as 50%; 10/50 as 20%; or 10/100 as 10 %, which would correspond to desorption or release ratios, respectively of 50, 80, or 90 %, which would include the recited “at least 3 percent” ratio as recited Liquid Release Ratio]; and
 	an elasticized waistband member 34 [elastic waist feature 34 comprising elastic waist feature 34 Fig.1;Col.7, lines 52-53], comprising: a central waistband portion (as central portion of waistband member 35 Fig.1); and lateral outboard portions on each side lateral to the central waistband portion (as lateral extending outboard portions of 35 , extending from central portion Fig.1); 		wherein the waistband member 35 Fig.1 is provided between the topsheet 24 and the backsheet 26, and/or is provided as part of the topsheet 24 or the backsheet 26 [Fig.1;Col.7,ll.64 to Col.8.ll.3].
.
 	Arndt does not disclose wherein the product comprises an outlet in the backsheet, wherein the outlet is disposed in the rear waist region, and wherein the central waistband portion of the waistband member overlaps the outlet; and (as per claim 22) the diaper product further comprises an outlet cover 164 overlapping the outlet.

    PNG
    media_image2.png
    477
    437
    media_image2.png
    Greyscale
 	Nelson teaches a disposable diaper product [0020, line 5 as absorbent article 100 Fig.1 [0022, line 2] comprising: a front waist region 105 and a rear waist region 107/104/106 Fig.1 [0023, line 3] having a waistband member (as portion encircling waist of wearer [0023],ll.5-7) having a central portion (107 Fig.1) and lateral extending portions 106,104 Fig.1 (rear side panels 104,106 [0026],ll.18-20) ; a backsheet 135 and a topsheet 130 Fig.1 [0027],ll.6-9; 

    PNG
    media_image3.png
    225
    431
    media_image3.png
    Greyscale
 wherein: the product further comprises an outlet 162 [test port 162 Fig.6-7 [0040, line 2] in the backsheet 135 Fig.1 [0039],ll.2-4, wherein the outlet 162 Fig.6 is disposed in the rear waist region 107/106/104 (Fig.1, as presented above), and wherein the central waistband portion 107 of the waistband member 107/106/104 overlaps the outlet 162 (as covering outlet 162 with opening as port/outlet 162 [0039],ll.9-10]; and (as per claim 22) the diaper product further comprises an outlet cover 164 overlapping the outlet 162 .
 	However, as to independent claim 1, Arndt and/or Nielsen fail to teach or fairly suggest:  	wherein the waistband member is: a discrete element disposed in the rear waist region over the topsheet; and affixed to a wearer-facing surface of the topsheet in the rear waist region, and  	wherein the waistband member is not affixed to the topsheet along a portion of the central waistband portion.
  	
	As presented on pages 7-8 of the 10/26/18 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Arndt and/or Nielsen, and one of skill would have not been motivated to, provide the above combination.   	While Arndt and/or Nielsen teaches that wherein the waistband member 35 Fig.1 is provided between the topsheet 24 and the backsheet 26, and/or is provided as part of the topsheet 24 or the backsheet 26, Arndt and/or Nielsen fail to teach or suggest that the waistband member is disposed in the rear waist region over the topsheet; and affixed to a wearer-facing surface of the topsheet in the rear waist region, and  is not affixed to the topsheet along a portion of the central waistband portion.
 	It would not have been obvious to one ordinary skill in the art at the time of the invention, to modify the teachings of Arndt and/or Nielsen to provide the above combination of elements, where Arndt teaches away from using the above combination; and/or where Arndt nor Nielsen fails to teach or suggest this combination.






Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781